In a consolidated tax certiorari proceeding, the appeal is from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated August 31,1981, which reduced the assessment for each of the years in question. Judgment affirmed, without costs or disbursements. By order dated March 30, 1981 this court reversed the judgment and remanded this case to Special Term for new findings and a new determination in accordance with our memorandum (Matter ofJ. W. Mays, Inc. v Tax Comm, of City ofN. Y., 80 AD2d 915). The instant judgment resulted therefrom. We find no merit to the city’s contention that on remand Special Term, could not reduce the assessments further. Our prior order directing that a new determination be made did not fix or necessarily approve the assessments adjudicated in Special Term’s prior decision. We find no merit to the city’s other contentions (see People ex rel. MacCracken v Miller, 291 NY 55). Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.